Citation Nr: 1134879	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for minimal L3-L4 bulging disc; minimal degenerative disc disease. 

3.  Entitlement to an initial rating in excess of 10 percent for tension headaches with migraine features. 

4.  Entitlement to an initial compensable rating for pes cavus, claimed as bilateral foot pain. 

5.  Entitlement to an initial compensable rating for an ingrown nail, left big toe.

6.  Entitlement to an initial compensable rating for tinea corporis on the arms, claimed as skin rash.

7.  Entitlement to an initial compensable rating for mild obstructive ventilatory impairment, claimed as chronic colds, respiratory infection, and/or bronchitis.

8.  Entitlement to an initial compensable rating for right maxillary and ethmoidal sinusitis.

9.  Entitlement to service connection for bilateral shin splints, claimed as leg pain.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a depressive disorder.

11. Entitlement to service connection for a neck disorder.

12.  Entitlement to service connection for an eye disorder, claimed as refractive error and/or blurred vision as a result of trauma.

13.  Entitlement to service connection for a dental disorder for compensation purposes, to include a claim for outpatient dental treatment.

14.  Entitlement to service connection for tinea corporis of the feet.

15.  Entitlement to service connection for tinea corporis of the groin.

16.  Entitlement to service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran's acquired psychiatric disorder claim on appeal was characterized by the RO as only a claim for service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  

A review of the claims file shows that although the Veteran has not been diagnosed with PTSD, he has been diagnosed with a depressive disorder.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, his claim is properly characterized broadly as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and a depressive disorder.

The issues of entitlement to an initial rating in excess of 10 percent for tension headaches with migraine features, entitlement to an initial compensable rating for pes cavus, entitlement to an initial compensable rating for mild obstructive ventilatory impairment, and entitlement to service connection for an eye disorder and for a stomach disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral tinnitus is assigned a 10 percent rating, the maximum rating available under Diagnostic Code 6260, and there are no exceptional circumstances warranting referral for an extraschedular rating.

2.  Prior to October 27, 2009, minimal L3-L4 bulging disc and minimal degenerative disc disease was manifested by subjective complaints of pain; forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; no incapacitating episodes requiring hospitalization, bedrest as prescribed by a physician; and no abnormal gait, muscle spasm or guarding severe enough to result in scoliosis, reversed lordosis, or abnormal kyphosis; nor are neurological symptoms sufficient to warrant a separate rating demonstrated.  

3.  From October 27, 2009, minimal L3-L4 bulging disc and minimal degenerative disc disease is not manifested by limitation of motion that equates to forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis of the entire thoracolumbar spine or by incapacitating episodes requiring hospitalization, bed rest as prescribed by a physician; nor are neurological symptoms sufficient to warrant a separate rating demonstrated.  

4.  Ingrown nail of the left big toe is not manifested by any scarring or 
impairment of functionality productive of a moderate impairment of the feet.

5.  Tinea corporis on the arms is not manifested by any scarring; moreover, it does not involve at least 5 percent of the entire body or of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period.

6.  Right maxillary and ethmoidal sinusitis is manifested by recurrent nasal stuffiness but not one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

7.  There is no credible or competent evidence that the Veteran has a current diagnosis of bilateral shin splints at any time during the appeals process.

8.  Credible or competent evidence of record showed that the Veteran's currently diagnosed depressive disorder was casually related to his active service.

9.  There is no credible or competent evidence that the Veteran has a current diagnosis of a neck disorder at any time during the appeals process.

10.  The Veteran does not have a compensable dental condition or a dental condition or disability as a result of combat wounds or other trauma during his active military service.  He also does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.

11.  There is no credible or competent evidence that the Veteran has a current diagnosis of tinea corporis of the feet at any time during the appeals process.

12.  There is no credible or competent evidence that the Veteran has a current diagnosis of tinea corporis of the groin at any time during the appeals process.


CONCLUSIONS OF LAW

1.  The law precludes assignment of a disability rating greater than 10 percent for the service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code (DC) 6260 (2010).

2.  For the time period prior to October 27, 2009, the criteria for an initial rating in excess of 10 percent for minimal L3-L4 bulging disc and minimal degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a,  DC 5242 (2010). 

3.  From October 27, 2009, the criteria for an evaluation of 20 percent, but no higher, for minimal L3-L4 bulging disc and minimal degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a,  DC 5242 (2010).

4.  The criteria for an initial compensable disability rating for an ingrown nail of the left big toe have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.45, 4.118, DCs 7899-7819 (prior to October 2008).

5.  The criteria for an initial compensable rating for tinea corporis on the arms have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. § 4.45, 4.118, DC 7813 (prior to October 2008).

6.  The criteria for an initial compensable rating for right maxillary and ethmoidal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97,  DCs 6513-6511 (2010).

7.  Bilateral shin splints were not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

8.  A depressive disorder was incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

9.  A neck disorder was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

10.  The criteria are not met for service connection for a dental disorder, for purposes of compensation or outpatient dental treatment.  38 U.S.C.A. §§ 1110, 1712, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).

11.  Tinea corporis of the feet was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

12.  Tinea corporis of the groin was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim for increased ratings for his tinnitus, low back, ingrown toenail, tinea corporis of the arms, and right maxillary ethmoidal sinusitis arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA treatment records, and he was afforded VA examinations in May 2006 (tinnitus, back, ingrown toenail, tinea corporis-arms, right maxillary and ethmoidal sinusitis), October 2009 (back, ingrown toenail, tinea corporis-arms), and November 2009 (right maxillary and ethmoidal sinusitis).  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
	
The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back, ingrown toenail, or tinea corporis on the arms disabilities since their respective VA examinations in October 2009.  Moreover, there is no objective evidence demonstrating there has been a material change in the severity of the Veteran's maxillary ethmoidal sinusitis since his November 2009 examination.  Although the claims file was not reviewed in conjunction with any of these examinations, the Board finds the above examinations to be thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  Moreover, they provide the information necessary to evaluate his disabilities under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issues on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's increased rating for tinnitus and dental claims, since these claims are being denied as a matter of law, the duty to notify and assist provisions of the VCAA do not apply. See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issues presented are solely of statutory and regulatory interpretation and/or the respective claims are barred as a matter of law in that they cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). See also VAOPGCPREC 5-2004 (June 23, 2004).

Nevertheless, the Board notes that a specific dental VA examination was obtained in May 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reviewing physician considered the Veteran's medical records, medical history and performed a physical examination of the Veteran.  The Board finds that the VA examination obtained to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  

As will be discussed in the following decision, a rating greater than 10 percent for the Veteran's tinnitus is not warranted as a matter of law, nor is entitlement to dental disorder for purposes of compensation or for receiving outpatient treatment. Any further discussion of the VCAA with respect to either of these claims is, therefore, not necessary.

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the Veteran's service connection claims for bilateral shin splints, a neck disorder, and tinea corporis of the feet and groin, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2005 and April 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in these matters.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

The Board acknowledges that the Veteran was not provided with specific Dingess requirements, with respect to his claims, nevertheless as his claims are being denied information regarding a disability rating and effective date is not pertinent. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  First, the RO has obtained service and VA treatment records.  In short, no outstanding records have been identified that have not already been obtained.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Board finds that the VA examinations obtained with respect to his bilateral shin splints (May 2006 leg examination), a neck disorder (May 2006 cervical spine examination), and tinea corporis of the feet and groin (May 2006 general medical examination, October 2009 skin examination) are adequate.  In this regard, the VA examiners considered all of the pertinent evidence of record and could not find a disease process or disability upon which to base a diagnosis with respect to the Veteran's alleged shin splints, neck disorder, or tinea corporis of the feet and groin.  Accordingly, the VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his tinnitus, low back, ingrown toenail, tinea corporis of the arms, and right maxillary ethmoidal sinusitis.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Tinnitus

In the July 2006 rating decision, the RO granted entitlement to service connection for bilateral tinnitus, assigning an initial 10 percent evaluation effective May 8, 2005.  The Veteran has asserted that a higher rating for his tinnitus is warranted. 

Tinnitus is evaluated under DC 6260.  Parenthetically, this diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning no higher than a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).

The rating criteria has not changed and continues to stipulate that only a single evaluation of 10 percent for recurrent tinnitus will be assigned - whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating, but no higher, for tinnitus, whether perceived as unilateral or bilateral). Accordingly, the appeal for an initial evaluation in excess of 10 percent for tinnitus is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Minimal L3-L4 Bulging Disc and Minimal Degenerative Disc Disease 

The Veteran's service-connected minimal L3-L4 bulging disc and minimal degenerative disc disease has been evaluated as degenerative arthritis of the spine (designated at Diagnostic Code 5242) and is rated 10 percent, effective May 8, 2005, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.   The normal combined range of motion of the thoracolumbar spine is 240 degrees.   The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For the Time Period Prior to October 27, 2009

The Board has reviewed the evidence of record and finds that the weight of evidence is against the assignment of an increased evaluation for this disability during this time period.  

First, the Board finds that there is no basis for a higher rating based on loss of forward flexion of the thoracolumbar spine.  A January 2006 VA treatment record noted that range of motion was intact, although no specific findings were reported.  During the May 2006 VA spine examination, the Veteran complained of low back pain without radiation.  He reported that during acute flare-ups of the low back area the severity of pain was 8-9 out of 10, and the frequency of this occurring was 2 to 3 times per week, with a duration of pain for about an hour.  Upon physical examination, the VA examiner noted that the Veteran had a normal cervicolumbar spine, upper and lower limbs, posture, and gait.  Range of motion findings were reported as forward flexion to 70 degrees.  The VA Examiner indicated that there was no painful motion in the range of motion measured.   He additionally noted that there was no objective evidence of painful motion on all movements of the thoracolumbar spine.  

During this time period, the weight of the evidence demonstrates that the Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees.  Therefore, a rating in excess of 10 percent is therefore not warranted on this basis. 

A rating in excess of 10 percent is also not warranted based on the combined range of motion of the thoracolumbar spine. 

At his May 2006 VA spine examination, the Veteran demonstrated the following range of motion testing results:  70 (forward flexion) + 30 (extension) + 30 (left lateral flexion) + 30 (right lateral flexion) + 30 (right rotation) + 30 (left rotation) = a total of 220 degrees.  No painful motion was reported upon examination.  As the Veteran's combined range of motion of the thoracolumbar spine has been demonstrated to be greater than 120 degrees, a rating in excess of 10 percent is not warranted on this basis.

The evidence of record also does not show that a rating in excess of 10 percent is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The May 2006 VA spine examination report noted no palpable lumbar spasm.  Moreover, there were no postural abnormalities of the thoracolumbar spine or fixed deformities.  The VA examiner indicated that there was normal cervicolumbar spine, upper and lower limbs, posture and gait.  The Veteran reported that he could walk unaided, although he noted that he used a cane when walking in the shopping center for long distances.  The VA examiner noted that he was not using crutches or a walker.  The Veteran does not use a thoracolumbar orthosis and reported he could walk up to one-half of a mile.  A May 2006 General examination noted that the Veteran had good, erect posture.  No kyphosis, lordosis, or scoliosis was observed. 

As the evidence does not demonstrate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a rating in excess of 10 percent is not warranted.  

Further, the evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  At his May 2006 VA examination, the Veteran reported that no medical certificate had been issued.  He additionally noted that he had not been verbally told to bed rest by a physician during the last year as part of his treatment due to thoracolumbar pain.  As such, an increased rating based on incapacitating episodes is not warranted during this time period.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss during this time period.

For the Time Period from October 27, 2009

Evidence of record during this time period does reflect findings that warrant the assignment of a 20 percent rating under the criteria of the General Rating Formula.  An October 2009 VA examination reflected flexion of the thoracolumbar spine to 60 degrees, painful in the last 10 degrees with a total functional loss of 30 degrees (out of 90 degrees).  Thus, considering pain and functional limitation, he demonstrated forward flexion of no greater than 60 degrees.  

However, the aforementioned evidence does not reflect any findings that would warrant a rating excess of 20 percent under the criteria of the General Rating Formula.  None of the competent medical evidence of record during this time period shows that the Veteran exhibited forward flexion to 30 degrees or less or favorable ankylosis of the thoracolumbar spine. 

Evidence of record also does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  At his October 2009 VA examination, the Veteran denied any incapacitating episodes that required bed rest prescribed by a physician in the past 12-month period.  As such, an increased rating based on incapacitating episodes is not warranted during this time period. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion and spasm during this time period.  

Additional Considerations for Both Time Periods

The assignment of a separate rating for neurological abnormality is not warranted for either time period.  At his May 2006 VA examination, sensory examination of the upper and lower extremities was within normal limits.  Motor examination revealed no muscle atrophy of the upper and lower extremities.  Normal muscle tone and strength in the upper and lower extremities was shown.  Reflexes (biceps, triceps, brachioradialis, patellar, and Achilles) were recorded as +2, bilateral and symmetric.  There was no Hoffman's sign bilaterally and a negative straight leg raise and Lasegue's sign bilaterally.  At his October 2009 VA examination, sensory examination reflected that the Veteran was intact to pinprick in the lower extremities.  Motor examination reflected results of 5/5 in the lowers.  Reflexes were +2 and symmetrical.  Lasegue's sign was negative.  Based on these findings, the evidence does not support a separate rating based on neurological impairment.

As noted above, the assignment of a 20 percent rating, but no higher, for the Veteran's service-connected lumbar spine disability is warranted for the time period from October 27, 2009.  However, after a careful review of the evidence of record, the Board finds that the appeal for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine must be denied for the time period prior to October 27, 2009.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Ingrown Nail of Left Big Toe

The Veteran's service-connected ingrown nail of left big toe is rated as noncompensable, effective May 8, 2005, under Diagnostic Codes 7899-7819. 

When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2010).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  38 C.F.R. § 4.27 (2010).  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  Thus, the Veteran's service-connected ingrown nail of left big toe is rated according to the analogous condition of benign skin neoplasms under Diagnostic Code 7819.

The Board initially notes that the rating criteria for skin disorders have been revised, effective October 23, 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 23, 2008, and after August 30, 2002, and the Veteran has not requested consideration under the amended regulations, his disability is rated under the "old" rating criteria (the criteria in effect after August 30, 2002).

Under Diagnostic Code 7819, benign skin neoplasms were to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of function.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  Additionally, Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars and Diagnostic Code 7804 allows for a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118.  Under Diagnostic Code 7805, scars will be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  

Under Diagnostic Code 5284, foot injuries resulting in moderate impairment of the foot warrant a 10 percent evaluation.  38 C.F.R. § 4.72, Diagnostic Code 5284.

On VA examination in May 2006, the examiner noted that the Veteran had a steady gait and used no mechanical aid.  Upon evaluation of the skin, it was noted that the Veteran had an ingrown nail on the left big toenail, with no infection.  No scars were noted in the vicinity of the Veteran's left big toe.  Rather the only scars noted were those on his left hand dorsal aspect and a scar on his lower back. 

On VA examination in October 2009, it was noted that there were no deformities in any of the toes except for an ingrown nail in the left big toe.  Tenderness was noted in the left great toe.  He gait was observed to be non antalgic.  No skin or vascular changes were noted.  Active motion was observed in the metatarsophalangeal joint of the great toe.

The above medical evidence fails to establish any scars associated with the service-connected ingrown nail, left big toe and thus compensable ratings under Diagnostic Codes 7801 - 7804 are not warranted.  Moreover, limitation of function of the affected part has not been demonstrated to warrant a rating under DC 7805.  The Board additionally notes that a rating under DC 7800 is not warranted as that diagnostic code only pertains to disfigurement of the head, face or neck.  The Veteran also does not meet a compensable rating of 10 percent under Diagnostic Code 5284, as the evidence does not suggest that he has a moderate foot injury.  His examination in May 2006 did not reflect any infection, and on VA examination in October 2009 no deformities in the toes except for an ingrown nail in his left big toe and no skin or vascular changes were noted.  

For these reasons, after a careful review of the evidence of record, the Board finds that the appeal for entitlement to an initial compensable rating for ingrown nail of the left big toe must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Tinea Corporis on the Arms

In a July 2006 rating decision, the RO granted service connection for tinea corporis on the arms and assigned an initial noncompensable rating under Diagnostic Code 7813.

As noted above, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran's claim was filed prior to October 23, 2008 and after August 30, 2002, and the Veteran has not requested consideration under the amended regulations, his disability is rated under the "old" rating criteria (the criteria in effect after August 30, 2002).

Under the "old" Diagnostic Code 7813 tinea corporis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).

Diagnostic Code 7800 provides ratings for disfigurement of the head face or neck and affords a 10 percent rating with one characteristic of disfigurement.  However, as the Veteran is only service-connected for tinea corporis of his arms, this diagnostic code is not for application. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling. A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  Additionally, Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars and Diagnostic Code 7804 allows for a 10 percent rating for superficial scars that are painful on examination.  

Under Diagnostic Code 7805, scars will be rated on the limitation of function of the affected part.  For eczema or dermatitis, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7800-7806 (2008). 

At his May 2006 VA examination, the Veteran reported no skin lesions.  He indicated that they had last appeared 3-4 months prior.  Upon physical examination, no scars were noted on his arms.  Only a scar on his left hand and lower back were noted.  As such, DCs 7801-7805 are not for application.  The VA examiner noted rounded patches in the arms, same color of skin, corrugated, not elevated over surrounding skin.  No other lesion was observed.  He was diagnosed with tinea corporis.  

At an October 2009 VA examination, the VA examiner noted that none of the Veteran's exposed areas (head, face, neck, or hands) were affected.  She noted that less than 5 percent of the Veteran's total body area was affected, and that there was no evidence of active skin rash upon examination.  The Veteran reported no treatment in the past 12 months for his skin disease and reported no systemic symptoms.  He indicated that he experienced intermittent itching and erythematous rash.  

As no scars were noted DCs 7801-7805 are not for application.  Moreover, there was no active skin rash on either examination.  Specifically, the VA examiner noted that less than 5 percent of the Veteran's total body area was affected.  As such a compensable rating under DC 7806 is not for application.  These findings are most consistent with the assignment of a noncompensable rating under 38 C.F.R. § 4.118.  

For these reasons, after a careful review of the evidence of record, the Board finds that the appeal for entitlement to an initial compensable rating for tinea corporis on the arms must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Maxillary and Ethmoidal Sinusitis

The Veteran's sinusitis is rated as noncompensable pursuant to DCs 6513-6511.  

The hyphenated diagnostic code indicates that chronic maxillary sinusitis, under DC 6513, is the service-connected disorder, and chronic ethmoid sinusitis, under Diagnostic Code 6511, is a residual condition.  38 C.F.R. § 4.27 (2010).

In order to warrant a higher rating of 10 percent under the General Rating Formula for Sinusitis, the evidence must show one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2010).  

The Board notes than an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  After a review of the record, the Board finds that the evidence does not support the criteria for the assignment of an initial compensable evaluation.  

In a May 2006 VA general medical examination report, the VA examiner noted that there was no headache, perinasal, frontal, or maxillary tenderness, or nasal secretions were observed.  The Veteran was diagnosed with right maxillary and ethmoidal sinusitis, noted to be an incidental finding.

At a November 2009 VA examination, the Veteran reported recurrent nasal stuffiness.  He denied purulent discharge, speech impairment, pain, headaches, purulent discharge, or crusting.  Moreover, the Veteran indicated that he did not have incapacitating or non-incapacitating episodes associated with his service-connected sinusitis.  Physical examination reflected no nasal polyps.  The VA examiner noted that the Veteran had mild congested nasal turbinates with no obstruction of the nostrils or septal deviation.  The VA examiner also indicated that there was no tissue loss, scarring, or deformity of the nose as well as no tenderness, purulent discharge, or crusting of the sinuses observed.  A normal sinus X-ray was noted.

As the evidence does not demonstrate one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, a higher rating is not warranted for the Veteran's service-connected right maxillary ethmoidal sinusitis.  No other relevant diagnostic codes are for application.  

For these reasons, after a careful review of the evidence of record, the Board finds that the appeal for entitlement to an initial compensable rating for right maxillary and ethmoidal sinusitis must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additional Considerations for All Increased Rating Claims

With respect to his increased rating claims, the Board has also considered the statements of the Veteran that his tinnitus, low back disability, ingrown nail of the left big toe, tinea corporis on the arms, and right maxillary and ethmoidal sinusitis disabilities have increased in severity.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders-according to the appropriate diagnostic codes.  Such competent evidence, concerning the nature and extent of the Veteran's tinnitus, low back disability, ingrown nail of the left big toe, tinea corporis on the arms, and right maxillary and ethmoidal sinusitis disabilities, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability pictures could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's tinnitus, low back disability, ingrown nail of the left big toe, tinea corporis on the arms, and right maxillary and ethmoidal sinusitis disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings for his low back, ingrown nail of the left big toe, tinea corporis on the arms, and right maxillary and ethmoidal sinusitis disabilities, the Board fully explained why higher ratings are not warranted compensable rating is not warranted.  Moreover, with respect to his tinnitus, the Veteran is already in receipt of the highest schedular rating allowable.  The Board additionally finds that the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disabilities at issue. 

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's tinnitus, low back, ingrown nail of the left big toe, tinea corporis on the arms, and right maxillary and ethmoidal sinusitis disabilities include any exceptional factors.  As such, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, although the Veteran has submitted evidence of a medical disability, and made claim for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Board has considered that the Veteran reported at a May 2006 VA examination that he had been unemployed since May 2005 (when he was released from active duty) and indicated that his low back disorder would affect him from working.  However, the Board notes that in a recent April 2011 VA examination he reported that he was currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

III.  Claims for Entitlement to Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Shin Splints, Neck Disorder, Tinea Corporis of Feet and Groin

The Veteran contends that he suffers from bilateral shin splints, a neck disorder, and tinea corporis of the feet and groin. 

A review of the Veteran's service treatment records reflects that the Veteran complained of suffering from bilateral shin splints in an August 2004 medical assessment.  A December 2004 Medical Evaluation Board noted a history of shin splints both of which have resolved.  Moreover, complaints of neck pain were reported in an August 2004 medical assessment and December 2004 treatment record.  In-service treatment records reflect that the Veteran sought treatment in July 1998 for various sized diffuse, hypopigmented macules on his skin.  He was diagnosed with tinea versicolor.  

Following service, with respect to his alleged bilateral shin splints, the Veteran underwent a May 2006 VA leg examination.  The Veteran reported that he had gone to Sick Call, was told that he had shin splints, and had been treated with medications.  He complained of pain in his shins.  A bone scan and x-rays of the legs were ordered.  A 3 phase bone scan showed normal findings and no evidence of shin splints or stress fractures.  The VA examiner "diagnosed" the Veteran with no evidence of shin splints or stress fractures by bone scan.  The VA examiner additionally noted that upon physical examination the Veteran had no tenderness to palpation on the tibial distal areas legs. 

With respect to his neck disorder claim, the Veteran underwent a VA spine examination in May 2006.  He indicated that during his service he injured his cervical spine area while using a helmet and being on the back part of a truck driving on an uneven terrain repeatedly during several days.  He reported that he had gone to Sick Call and was treated with medications.  The VA examiner noted that a February 2006 x-ray of the cervical spine reflected normal findings.  The Veteran complained of cervical spine pain, reporting that in the last year he had 125 occasions where he had acute cervicolumbar pain, which functionally impaired him and lasted for one hour.  

A physical examination reflected normal cervicolumbar spine, upper and lower limbs, posture and gate.  The Veteran exhibited normal forward flexion, extension, right and left lateral flexion, and left and right lateral rotation.  The VA examiner indicated that there was no painful motion, palpable cervical spasm, postural abnormalities of the cervical spine, or fixed deformities.  He "diagnosed" negative musculoskeletal cervical spine examination.  A January 2006 VA treatment record showed complaints of cervical spine pain.  Although an October 2009 VA spine examination was undertaken, information regarding his cervical spine was not reported. 

With respect to his tinea corporis claims, at a May 2006 general medical VA examination, completed within days of separation from service, the Veteran reported a history of "pano" (white itching patches which turn red with exposure to sun) in his feet and groin since 2000.  He reported being initially evaluated and medicated with topical creams, which resolved the lesions.  He indicated that they appeared intermittently during active service and always used to resolve with medications.  He reported no current skin lesions, indicating that they had last appeared 3-4 months prior.  Upon physical examination, the VA examiner noted rounded patches in the arms but no other lesions.  While a genital/rectal examination was not performed, the Veteran reported no external lesions.  Significantly, the Veteran was not diagnosed with a skin rash specific to his feet or groin.  Thereafter, an October 2009 VA examination report reflected that the Veteran had had no skin disease treatment in the past 12 months.  The VA examiner indicated that there was no evidence of active skin rash upon examination.  The Veteran was diagnosed with "no evidence of active skin rash nor active tinea corporis per today's examination."

Significantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having bilateral shin splints, a neck disorder, or tinea corporis of the feet and groin.  As set forth above, one of the elements necessary for service connection is medical evidence of a current or present disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of diagnoses of bilateral shin splints, a neck disorder, or tinea corporis of the feet and groin during the time period of this appeal. 

The Veteran is certainly competent to report that he experiences chronic pain associated with these disorders.  The Board acknowledges his competency to report symptoms, such as pain, that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while he is competent to report the symptoms he experienced through his senses, he is not competent as a lay person to render a medical diagnosis or relate a medical disability to his period of service.  

Moreover, although the Veteran has complained of pain related to his claimed disorders, pain alone, is not in and of itself, considered a disability for which service connection may be established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).   

The Board finds that the medical evidence of record outweighs the Veteran's statements that he suffers from bilateral shin splints, a neck disorder, or tinea corporis of the feet and groin.  In the absence of competent medical evidence showing that the Veteran presently has bilateral shin splints, a neck disorder, or tinea corporis of the feet and groin, there is no basis for the granting of service connection for any of these conditions.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral shin splints, a neck disorder, or tinea corporis of the feet and groin.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107.

Acquired Psychiatric Disorder 

Service treatment records reflect that the Veteran complained of nervous trouble of any sort in an August 2004 Report of Medical History.  The Veteran was separated from service in May 2005 due to medical issues related to his low back.  

In terms of his present disability, the Board notes that an April 2006 VA treatment records reflects a diagnosis of depression.  He was diagnosed with a depressive disorder in a June 2006 VA treatment record.  An April 2011 VA psychiatric examination reflected a diagnosis of a depressive disorder.  As such, the evidence demonstrates the existence of a current disability (depressive disorder), meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that the service treatment records confirm that the Veteran complained of nervous trouble of any sort in service.  Moreover, the Veteran filed a claim for chronic PTSD within a month of separating from service.  Post-service treatment records do not confirm a diagnosis of depression until April 2006.  

Significantly, the weight of the competent evidence of record shows that his currently-diagnosed depressive disorder was incurred in active service.  In the April 2011 VA examination report, a VA examiner reviewed the Veteran's claim file, considered the Veteran's history and conducted a VA PTSD examination of the Veteran.  She noted that the Veteran reported his primary stressor as being when he worked close to a nitrogen tank of a helicopter, the tank exploded and he received an injury in the head with a period of loss of consciousness.  She also indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, stating instead that the Veteran had a diagnosis of a depressive disorder.  After considering the Veteran's history, she opined that the stressor that precipitated the development of the Veteran's depressive disorder was the war (combat) exposure.  The Board acknowledges that the VA examiner does not clearly indicate the rationale for her opinion.  Nevertheless, in light of the discussion above, while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise.  As such, resolving all doubt in the Veteran's favor, the claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, is granted.  

Dental Disorder 

The Veteran contends that dental surgery he received while in the military has led to residual hot and cold sensations and pain.  See February 2005 statement. 
Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment. The Board will consider his entitlement to service connection for both compensation and outpatient dental treatment.

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

The Veteran's dental-related service treatment records (STRs) confirm that his wisdom teeth/3rd molars numbers 1, 16, 17, and 32 were surgically removed.  The records indicate that the Veteran developed osteitis on #17 with pain on the left side.  A May 2006 VA examiner who reviewed the Veteran's dental records noted that even though normal tissue healing was noted on areas of extractions, the Veteran continued to complain of pain on the left side. 

Importantly, these dental service treatment records do not show, and the Veteran does not contend, any actual dental trauma during his service.  Having teeth filled or even extracted during service is not tantamount to dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The last examination, prior to his separation from service, dated in August 2004 was unremarkable for any indication of a dental or jaw disorder.

The Veteran's dental records from service and his other service treatment records fail to show that he sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  It follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Id.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board however, alternatively must consider whether service connection may be established for the purpose of receiving VA outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a), 17.161.

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).  Here, however, there were no dental conditions noted on the service entrance examination report. 

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

This subsection also is inapplicable.  Although the service dental records clearly show that the Veteran 3rd molars/wisdom teeth (teeth numbers 1, 16, 17 and 32) were extracted, there is no objective indication in the dental service treatment records, let alone contentions by him, that disease or pathology had developed at any time during his service to cause the extraction of these 3rd molars.  As well, there was no indication or contention of having sustained dental trauma during his service to cause extraction of these teeth.

There are various categories of eligibility for VA outpatient dental treatment, including Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); certain homeless and those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder for compensation purposes.

The Veteran also fails to establish eligibility for Class II treatment, one-time dental treatment for veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge.  Class II eligibility requires that, for Veterans discharged after September 31, 1981, (1) they served on active duty during the Persian Gulf War and were discharged or released under conditions other than dishonorable of not less than 90 days,  (2) application for treatment is made within 180 days after such discharge or release (3)  the certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (4) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  

Here the Veteran was afforded a VA dental examination in May 2006, a year following discharge.  The VA examiner, following a clinical and radiographic evaluation determined there was complete healing and bone formation on #17 and #32, and clinically tissue was essentially normal.  Although the evidence shows that the Veteran served for more than 90 days during the Persian Gulf War, applied for treatment within 180 days of discharge, and was not provided a complete dental examination within the 90-day period immediately before such discharge or release, the Board's review of the record does not reveal any evidence to support a finding that the Veteran's teeth extractions during service constitute a service-connected noncompensable dental condition or disability under 38 C.F.R. § 17.161.  Further, any veteran eligible for dental treatment on a one-time completion basis only and who has not received such treatment within 3 years after filing the application shall be presumed to have abandoned the claim for dental treatment.  Here the Veteran filed his claim in June 2005, over 3 years have passed since the filing of his application.  See 38 C.F.R. § 17.164.  Therefore entitlement to Class II treatment, is not permitted. 

Nor is there any indication the Veteran is homeless or was a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment. See 38 C.F.R. § 17.161(d), (e).  Moreover, there is not any suggestion that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  As well, there is no indication in the record that he has a dental condition impairing or aggravating a service-connected condition (Class III eligibility), See 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i). Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j).

The Board concedes the Veteran's assertion that several of his teeth were extracted during the course of his dental treatment in service.  But, again, this was not tantamount to any promise or guarantee of entitlement to additional treatment after service from VA.  Perhaps most importantly, the treatment he received in service simply did not constitute dental trauma for purposes of subsequently establishing entitlement to VA outpatient dental treatment.  And this is true as a matter of law. 

Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental 'trauma' as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2010); Smith v. West, 11 Vet. App. 134 (1998).  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Therefore, as the Veteran does not allege any injury to his teeth outside of the normal course of in-service dental treatment, the Board finds he did not suffer dental 'trauma.'  38 C.F.R. §§ 3.381 and 17.161.  So his claim necessarily must fail.

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law. The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ('This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'').  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

Prior to October 27, 2009, an initial rating in excess of 10 percent for minimal L3-L4 bulging disc and minimal degenerative disc disease, is denied. 

Subject to the law and regulations governing payment of monetary benefits, a 20 percent evaluation is granted for minimal L3-L4 bulging disc and minimal degenerative disc disease for the time period from October 27, 2009.

An initial compensable rating for an ingrown nail, left big toe, is denied.

An initial compensable rating for tinea corporis on the arms, claimed as skin rash, is denied.

An initial compensable rating for right maxillary and ethmoidal sinusitis, is denied.

Service connection for bilateral shin splits, claimed as leg pain, is denied.

Service connection for a depressive disorder is granted.  

Service connection for a neck disorder is denied.

The claim for service connection for a dental disorder, for compensation and/or treatment purposes, is denied.

Service connection for tinea corporis of the feet is denied.

Service connection for tinea corporis of the groin is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to a rating in excess of 10 percent for tension headaches with migraine features, entitlement to a compensable rating for pes cavus, entitlement to a compensable rating for mild obstructive ventilatory impairment, and entitlement to service connection for an eye disorder and for a stomach disorder is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Increased Rating for Tension Headaches with Migraine Features - The Board has reviewed a November 2009 VA examination undertaken to address the Veteran's increased rating claim for his service-connected tension headaches with migraine features.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

The Veteran is currently rated at 10 percent for tension headaches with migraine features under Diagnostic Code 8100.  In order to warrant an increased rating the evidence must demonstrate migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months (30 percent); or, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

While the Veteran denied prostrating attacks at a May 2006 VA general examination, at his November 2009 VA examination he reported that his condition had gotten progressively worse.  He reported weekly migraine headaches, and that less than half were prostrating.  He indicated that they usually lasted hours.  The VA examiner indicated that the effect of the Veteran's headaches was that he was not employed and that his prostrating headaches prevented the Veteran from completing chores, exercise, sports, recreation, and traveling.  No rationale for the VA examiner's conclusion that the Veteran's headaches resulted in unemployment was provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  An additional VA examination dated in April 2011 detailed that the Veteran was currently employed.

In order to meet the criteria for a 50 percent rating, the evidence must demonstrate that the Veteran's headaches are productive of severe economic inadaptability.  The VA examiner's report seems to indicate that the Veteran's service-connected headache disability may impact his employability, but rationale or bases for this conclusion has not been provided.  Moreover, it is unclear the exact number of prostrating attacks that occur on average each month.  As such, an additional VA medical examination and opinion must be obtained to clarify the nature and severity of the Veteran's service-connected headache disability. 

Compensable Rating for Pes Cavus - The Board has reviewed an October 2009 VA examination undertaken to address the Veteran's increased rating claim for his service-connected pes cavus.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  

Under Diagnostic Code 5278 (pes cavus), dorsiflexion of the great toe with some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads warrants a 10 percent rating.  A 20 percent rating for unilateral pes cavus is applicable when all toes tend to dorsiflexion, and there is limitation of dorsiflexion at the ankle to right angle with a shortened plantar fascia and marked tenderness under the metatarsal heads.  A 30 percent rating is warranted if it is bilateral.  A 30 percent rating is required for unilateral pes cavus when there is marked contraction of the plantar fascia with dropped forefoot, all toes are hammer toes, painful callosities and marked varus deformity.  A 50 percent rating is warranted if it is bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010).

Significantly, the October 2009 VA examination does not address whether there is limitation of dorsiflexion at the Veteran's left or right ankles.  As the October 2009 VA examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  See also Barr v. Nicholson.

Compensable Rating for Mild Obstructive Ventilatory Impairment - The Veteran underwent a May 2006 General VA examination which considered his now service-connected mild obstructive ventilatory impairment.  The VA examination report reflects that Pulmonary Function Testing (PFT) was completed on May 12, 2006.  He was diagnosed with a mild obstructive ventilatory impairment.  The VA examination report indicates to "see results attached."  However, the Board notes that a review of the claims file does not include a copy of the PFT testing completed.  Moreover, a subsequent October 2009 Respiratory VA examination was completed.  The examination report reflects that Pulmonary Function Testing was once again completed.  The examiner indicated that "compared to May 12, 2006 there has been a 110cc reduction in the post-bronchodilator FEV-1 consistent with worsening obstructive lung disease."  The examination report instructs the reviewer that "complete report through CPRS VISTA IMAGING."  A review of the claims file confirms that a copy of the PFT testing completed is not of record. 

The Veteran's service-connected mild obstructive ventilatory impairment is rated under DCs 6699-6602.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).  The diagnostic criteria require the rater to consider FEV-1 (Forced Expiratory Volume in one second) and FEV (Forced Vital Capacity).  The outstanding PFT results must be associated with the claims file so that the Veteran can be appropriately rated.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, if the results cannot be located a new VA respiratory examination to evaluate the Veteran's service-connected respiratory disorder should be completed. 

Service Connection for Eye Disorder - The Veteran maintains that he suffers from blurred vision as a result of trauma in service when a hose valve hit his right temple.  A December 2002 service treatment record reflects that the Veteran was treated for a head injury after an air hose snapped while he was on the flight line.  The metal of the hose struck the Veteran on the right temple.  He was diagnosed with a mild concussion with an examination at that time reflecting findings of photophobia, extra ocular muscle intact, normal peripheral vision, and no noted visual defects.  A January 2006 post-service VA treatment record listed a diagnosis of visual changes after being exposed to a nitrogen explosion in service.  

As an initial matter, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

The Board has reviewed a May 2006 VA Eye examination undertaken to address the Veteran's service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Specifically, the May 2006 VA examiner concluded that the Veteran was diagnosed with refractive error and that the loss of vision was caused by his refractive error and not caused by or the result of head trauma while in service.  However, no rationale for this opinion was provided.  The United States Court of Appeals for Veterans Claims (Court) has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides an opinion with supporting rationale.  

Service Connection for Stomach Disorder - Service treatment records reflect that the Veteran complained of intermittent, diffuse abdominal pain for 1 week, receiving a diagnosis of constipation.  During a July 1998 treatment visit, he reported heartburn and stomach pain and was diagnosed with acute gastroenteritis.  He complained of a history of diarrhea at a February 2002 treatment visit.  He was diagnosed with viral gastroenteritis.  The Veteran also reported diarrhea and frequent indigestion in an August 2003 Post-Deployment Health Assessment. 

In a May 2006 VA general medical examination report, completed just following his separation from service, the Veteran reported symptoms of stomach discomfort, heartburn, flatulence, occasional abdominal pain, and frequent bowel movements, depending on type of food ingested.  He reflected that he rarely has stools normal in consistency.  The VA examiner indicated that due to limited information available a final diagnosis with respect to the Veteran's stomach condition could not be provided.  

The Veteran underwent a subsequent December 2006 VA stomach examination.  He reported at that time that he started with stomach pains localized at the epigastrium area in 1999.  The Veteran indicated that he complained at Sick Call and was treated with pills and antacids.  He reported that since 1999 he started to have 3-4 bowel movements per days, described as soft stools that occur 15-30 minutes after meals.  The Veteran was diagnosed with clinical gastroesophageal reflux disease and irritable bowel syndrome. 

Although May 2006 and December 2006 VA examinations were undertaken, the VA examiner did not provide medical nexus opinion.  As there is evidence of stomach issues in service, and a current diagnosis of both GERD and Irritable Bowel Syndrome, the Board must return the report as inadequate for evaluation purposes.  See also Barr v. Nicholson.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an examination to assess the severity and manifestation of his service-connected tension headaches with migraine features.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The VA examiner must review the Veteran's claims file.  The examiner is requested to review all pertinent records associated with the claims file and to report complaints and clinical findings associated with the Veteran's migraines in detail.  The examiner should also comment on whether there are:

(a) migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; OR

(b) migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

2.  The Veteran should be afforded an examination to assess the severity and current manifestations of his service-connected pes cavus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The VA examiner must review the Veteran's claims file.  The examiner is requested to review all pertinent records associated with the claims file and to report complaints and clinical findings associated with the Veteran's pes cavus in detail.  The examiner should also comment on whether there are:

(a) unilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads; OR

(b) bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads; OR

(c) unilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right ankle, shortened plantar fascia, and marked tenderness under metatarsal heads; OR

(d) bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right ankle, shortened plantar fascia, and marked tenderness under metatarsal heads; OR

(e) unilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity; OR

(f) bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

3.  Obtain Pulmonary Function Testing results associated with the May 2006 VA general medical examination report and the October 2009 VA respiratory examination report.  Any negative search result should be noted in the record. 

If these test results cannot be located, the Veteran should be scheduled for a new VA examination to assess the severity and current manifestations of his service-connected mild obstructive ventilatory impairment.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The VA examiner must review the Veteran's claims file.  The examiner is requested to review all pertinent records associated with the claims file and to report complaints and clinical findings associated with the Veteran's migraines in detail.  The examiner should also comment on whether there are:

(a) FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy; OR

(b) FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication; OR

(c) FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; OR

(d) FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

4.  Return the Veteran's claims file to the examiner(s) who conducted his VA eye examination in May 2006, or to a qualified medical professional if the May 2006 VA examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current eye disorder, had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service trauma to his head.  The examiner should also determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any current constitutional or developmental eye abnormality that was aggravated by a superimposed disease or injury during service. 

The examiner should acknowledge and discuss the Veteran's December 2002 in-service head trauma, the findings and opinion of the May 2006 VA examiner, and the Veteran's assertions that he has suffered from vision problems since the in-service incident.  

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

5.  Schedule the Veteran for an examination to determine the nature and etiology of his stomach disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current stomach disorder (to include GERD and/or Irritable Bowel Syndrome) had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should acknowledge and discuss the various service treatment records documenting treatment for stomach related issues as well as the findings included in the May 2006 and December 2006 VA examination reports. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

7.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


